DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Street (10,578,181).
Street discloses an air spring upper support 406, the air spring upper support being used for an air spring of a vehicle, wherein the air spring upper support 406 is configured to be of a split structure having an upper housing 422 and a lower housing 404, the upper housing and the lower housing are connected to each other and form a receiving space 458, the air spring upper support further has a bushing 464, and the bushing is arranged in the receiving space, see Figure 8. The bushing 464 is provided with a bushing outer tube, a bushing rubber and a bushing inner tube from outside to inside, see Figure 8. The air spring upper support has one or more of the following features: the bushing outer tube is in interference fit with the upper housing in a radial direction; the bushing outer tube is in clearance fit with the lower housing in the radial direction; the bushing rubber is in interference fit with the upper housing in an axial direction; the bushing rubber is in interference fit with the lower housing in the axial direction; the bushing outer tube is in clearance fit with the upper housing in the axial direction; and the bushing outer tube is in clearance fit with the lower housing in the axial direction, as shown in Figure 8. The air spring upper support has one or more of the following features the upper housing is made of a cast aluminum, forged aluminum, cast iron or forged steel material; the lower housing is made of a cast aluminum, forged aluminum, cast iron or forged steel material; the bushing outer tube is made by press-forming a steel material or machining a steel tube; and the bushing inner tube is made by press-forming or cold-heading a steel or aluminum material (see col. 14, lines 38-42). A vehicle air spring assembly, comprising a vehicle air spring and the air spring upper support according to claim 1, which are connected to each other. A rubber bellows of the vehicle air spring is hooped around a lower portion of the lower housing, as shown in Figure 8.
Allowable Subject Matter
Claims 4, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art recited discloses common inventive concepts as the claimed present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faye M. Fleming whose telephone number is (571)272-6672. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N. Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAYE M FLEMING/Primary Examiner, Art Unit 3616